Citation Nr: 0717880	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-05 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  In a September 1971 rating decision, the RO denied 
service connection for a low back disability including 
nucleus pulposus, L1 and L2 space.  A notice of disagreement 
was not received within the subsequent one-year period.

2.  Evidence submitted since the RO's September 1971 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 1971 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has not been received since the 
RO's September 1971 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2005), 
38 C.F.R. § 3.156 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in January 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The notification satisfied the directives of 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  In addition, arthritis will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). The determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In a September 1971 rating decision, the RO denied service 
connection for a low back disability including nucleus 
pulposus, L1 and L2 space.  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, 
the RO's September 1971 rating decision is final.  38 
U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  At the time of the prior denial, the RO 
considered the service medical records.  In September 1966, 
the veteran reported that he had had low back pain for nine 
years.  Physical examination was normal.  The x-rays noted 
Schmorl's node involving the superior aspect of L2.  
Questionable spondylolysis was diagnosed.  Oblique view x-
rays were ordered and were within normal limits.  On his 
separation examination in July 1968, the veteran reported 
having recurrent back pain.  Physical examination of the 
spine was normal.  Post-service VA examination dated July 
1971 revealed, on x-ray, some narrowing of the first lumbar 
intervertebral disc space as well as a prominent notice 
defect involving the superior surface of the anterior surface 
of the anterior half of the L5 vertebral body with 
osteosclerotic changes.  Physical examination did not reflect 
positive findings.  The diagnosis was nucleus pulposus, L1 
and L2 space.  

The RO denied service connection as nucleus pulposus of L1 
and L2 was not incurred or aggravated in service.  The 
September 1971 RO decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  

In written correspondence and at an April 2005 personal 
hearing, the veteran stated that he had a back disability 
prior to service.  He referred to the Schmorl's node and L2 
abnormality.  During service, the veteran asserts, this back 
abnormality/disability was aggravated.  The veteran related 
that he did not see anyone for back pain after basic 
training.  He related that he was treated by private 
physicians after service, however, those records are no 
longer available.  The veteran clarified in his hearing that 
no physician has told him that he had a preexisting back 
disability which was aggravated during service.  

Lay persons are not shown to possess the appropriate medical 
expertise and training to competently offer an opinion as to 
current medical diagnoses, thus, any statements purporting to 
do so cannot constitute material evidence.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  For these reasons, unsupported 
lay statements, even if new, do not serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Laypersons are not competent to 
give a medical opinion as to diagnosis or causation.  
Therefore, statements to that effect are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999), and are insufficient to reopen the claim.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); Moray.

Additional medical evidence has also been received.  The 
additional evidence includes 2003-2005 VA outpatient records 
which reflect current diagnosis of low back disability.  As 
shown on x-ray, the veteran has mild degenerative changes 
with mild degenerative disc disease at L1-L2 and L3-L4; 
Schmorl's node at the superior articular surface; and 
straightening of the upper portion of the lordotic lumbar 
curvature.  It was also noted that the veteran had arthritis 
in his back.  Private medical records and an August 2005 VA 
examination report did not reflect any back findings, 
treatment, or diagnosis.  

The additional medical evidence, while new to the record, is 
not material.  It does not include any competent evidence 
that cures the prior evidentiary defect.  At the time of the 
prior final denial, there was no competent evidence that a 
back disability was incurred in or aggravated by service.  
There was no competent medical opinion showing that a current 
back disability was initially incurred during service or that 
a preexisting back disability was aggravated during service.  
The additional medical evidence shows that the veteran has a 
current back disability.  It does not reflect that any 
current back disability is etiologically related to service 
or that a current back disability preexisted service and was 
aggravated therein.  

Thus, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim as it shows current back disability, but no 
medical nexus to service.  

New and material evidence has not been received since the 
RO's September 1971 decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




ORDER

The application to reopen the claim of service connection for 
a low back disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


